 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: 916-554-2700

 5 Attorneys for Respondent
   United States of America
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:99-CR-00433-WBS-AC

12                 Plaintiff/Respondent,                CONSOLIDATED STIPULATION AND
                                                        [PROPOSED] ORDER FOR EXTENSION OF TIME
13                         v.                           IN WHICH TO FILE OBJECTIONS TO
14   BAO LU, SON VAN NGUYEN, THY                        MAGISTRATE JUDGE’S FINDINGS AND
     CHANN, and HOANG AI LE,                            RECOMMENDATIONS.
15
                    Defendants/Movants.                 (ECF. 1807 – 1810)
16

17

18          Respondent United States of America, by and through its attorneys of record, McGregor W.
19 Scott, United States Attorney, and Jason Hitt, Assistant United States Attorney, hereby requests a 30-day

20 extension of time until September 23, 2019, in which to file its consolidated objections to Magistrate

21 Judge’s findings and recommendations. Docket Nos. 1807-1810.

22          In light of the recent decisions in United States v. Davis, 677 Fed. Appx. 933 and United States
23 v. Begay, ___ F.3d ___, 2019 WL 3884261; counsel for the Government is awaiting additional guidance

24 from the Department.

25 ///

26 ///

27 ///

28 ///
      STIPULATION FOR EXTENSION OF TIME TO FILE
      OBJECTIONS TO THE MAGISTRATE JUDGE’S FINDINGS
      AND RECOMMENDATIONS
 1        Geoffrey M. Jones, counsel for Hoang Ai Le, does not oppose the Government’s request.

 2        Katherine Hart, counsel for Bao Lu, does not oppose the Government’s request.

 3        Lindsay Weston, counsel for Thy Chann, does not oppose the Government’s request.

 4        Benjamin Ramos, counsel for Son Van Nguyen, does not oppose the Government’s request.

 5
     Dated: August 23, 2019                            McGREGOR W. SCOTT
 6                                                     United States Attorney
 7
                                                       /s/ JASON HITT
 8                                                     JASON HITT
                                                       Assistant United States Attorney
 9

10   Dated: August 23, 2019                            /s/ GEOFFREY JONES
                                                       GEOFFREY JONES
11
                                                       Attorney for Hoang Ai Le
12
     Dated: August 23, 2019                            /s/ KATHERINE HART
13                                                     KATHERINE HART
14                                                     Attorney for Bao Lu

15   Dated: August 23, 2019                            /s/ LINDSAY WESTON
                                                       LINDSAY WESTON
16                                                     Attorney for Thy Chann
17
     Dated: August 23, 2019                            /s/ BENJAMIN RAMOS
18                                                     BENJAMIN RAMOS
                                                       Attorney for Son Van Nguyen
19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR EXTENSION OF TIME TO FILE
     OBJECTIONS TO THE MAGISTRATE JUDGE’S FINDINGS
     AND RECOMMENDATIONS
 1                                                [PROPOSED] ORDER

 2          The Court, having received, read, and considered the stipulation of the parties, and good cause

 3 appearing therefrom, adopts the stipulation of the parties in its entirety as its order.

 4          It is further ordered that the Government’s Consolidated Objections to the Magistrate Judge’s

 5 Findings and Recommendations is now due September 23, 2019.

 6

 7 DATED: August 23, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION FOR EXTENSION OF TIME TO FILE
      OBJECTIONS TO THE MAGISTRATE JUDGE’S FINDINGS
      AND RECOMMENDATIONS
